JANVIER, J.
(dissenting).
The surety company could have refused to settle with the assured for Johnson’s shortage until receipt by it of full proof in the usual form.
Johnson’s friends, including defendant, were interested in prevailing upon the surety to settle with the bank without requiring it to comply with the usual requisites and formalities.
In order to secure this waiver of the usual requirements, defendant, Crais, and the other friends of Johnson signed the document which is now sued on.
I think that full legal consideration was given and received, and therefore respectfully dissent.